Citation Nr: 1618960	
Decision Date: 05/11/16    Archive Date: 05/19/16

DOCKET NO.  15-19 853	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, Maine


THE ISSUES

1.  Entitlement to a disability rating higher than 20 percent for type II diabetes mellitus.

2.  Entitlement an initial rating higher than 10 percent for peripheral neuropathy of the right lower extremity prior to June 16, 2011, and a rating higher than 20 percent thereafter.

3.  Entitlement an initial rating higher than 10 percent for peripheral neuropathy of the left lower extremity prior to June 16, 2011, and a rating higher than 20 percent thereafter.

4.  Entitlement to a compensable disability rating for diabetic retinopathy with cataracts.

5.  Entitlement to an initial disability rating higher than 40 percent for peripheral neuropathy of the right upper extremity.

6.  Entitlement to an initial disability rating higher than 30 percent for peripheral neuropathy of the left upper extremity.

7.  Entitlement to an initial disability rating higher than 30 percent for ischemic heart disease.

8.  Whether new and material evidence has been received to reopen a service connection claim for memory loss, and if so, whether service connection is warranted.

9.  Entitlement to automotive assistance and adaptive equipment, or adaptive equipment only. 

10.  Entitlement to a total rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Penelope E. Gronbeck, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. B. Mays, Counsel




INTRODUCTION

The Veteran had active service from October 1968 to November 1969.

This matter originally came before the Board of Veterans' Appeals (Board) on appeal from September 2010, January 2011, May 2012, and October 2012 rating decisions by the Togus Regional Office (RO) of the Department of Veterans Affairs (VA) in Augusta, Maine.

The September 2010 rating decision denied entitlement to automotive assistance and adaptive equipment, or adaptive equipment only.  The January 2011 rating decision granted service connection for peripheral neuropathy of the right and left lower extremities, awarding separate 10 percent ratings, effective July 3, 2010; continued a noncompensable rating for diabetic retinopathy and a 20 percent rating for diabetes mellitus.  The May 2012 rating decision granted service connection for peripheral neuropathy of the right and left upper extremities, awarding a 40 percent rating on the right, and a 30 percent rating on the left.  Also in the May 2012 rating decision, the RO declined to reopen a service connection claim for memory loss.  The October 2012 rating decision granted service connection for ischemic heart disease and assigned a 30 percent rating for such disability; increased the ratings from 10 to 20 percent for peripheral neuropathy of the right and left lower extremities, effective June 16, 2011; and continued the assigned ratings for peripheral neuropathy of the upper and lower extremities, diabetic retinopathy and diabetes mellitus.

Thereafter, the RO, in a November 2013 rating decision, found clear and unmistakable error in the assigned effective dates for peripheral neuropathy of the lower extremities, reassigning the separate 10 percent ratings from June 3, 2010, and separate 20 percent ratings from June 16, 2011.

In November 2015, the Veteran testified at a personal hearing before the undersigned Veterans Law Judge (VLJ) via videoconference.  A copy of the hearing transcript is of record and has been reviewed.

Below, the Board increases the ratings from 10 to 20 percent for peripheral neuropathy of the right and left lower extremities prior to June 16, 2011.  The Board also reopens the previously denied service connection claim for memory loss.  

The reopened memory loss claim, the claims for peripheral neuropathy of the right and left lower extremities higher than 20 percent, as well as the increased rating claims for diabetes, peripheral neuropathy of the right and left upper extremities, diabetic retinopathy, and ischemic heart disease; and claims for automotive assistance/adaptive equipment and a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In an unappealed December 2008 rating decision, the RO denied the Veteran's original service connection claim for memory loss.

 2.  The evidence received since the last final rating decision raises a reasonable possibility of substantiating the service connection claim for memory loss. 

3.  Resolving all reasonable doubt in the Veteran's favor, moderate incomplete paralysis of the right and left sciatic nerves has been approximated since the beginning of the claim.  


CONCLUSIONS OF LAW

1.  The December 2008 rating decision denying service connection for memory loss is final.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 20.1103 (2015).

2.  Evidence received since the December 2008 rating decision is new and material and the claim of entitlement to service connection for memory loss is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).

3.  Prior to June 16, 2011, the criteria for a 20 percent rating for right lower peripheral neuropathy are approximated.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1-4.10, 4.20, 4.27, 4.120, 4.123, 4.124a, Diagnostic Code (DC) 8620 (2015).

4.  Prior to June 16, 2011, the criteria for a 20 percent rating for left lower peripheral neuropathy are approximated.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1-4.10, 4.20, 4.27, 4.120, 4.123, 4.124a, Diagnostic Code (DC) 8620 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist a claimant in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

Without deciding whether the notice and development requirements of VCAA have been satisfied with respect to the Veteran's memory loss claim, the Board concludes that there is no prejudice in the Board adjudicating this portion of the claim because the Board is taking action favorable to the Veteran by reopening the claim; to this extent only, that appeal is allowed.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

The appeal concerning the Veteran's peripheral neuropathy in the right and left lower extremity arose from his disagreement with the initial rating following the RO's grants of service connection for those disabilities.  Once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial and will not be discussed.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

VA also met its duty to assist the Veteran in the development of the claim. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The record includes his service treatment records (STRs), service personnel records, post-service treatment records, and his contentions in support of the claim. 

VA afforded the Veteran an examination in November 2010, and this examination is adequate for rating the lower extremity neuropathy claims prior to June 2011.    Indeed, the VA examiner reviewed the Veteran's medical history and complaints, and made clinical observations and findings regarding the severity of the disability.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (finding that VA must provide an examination that is adequate for rating purposes); see also Stegall v. West, 11 Vet. App. 268 (1998).

The Veteran has not identified, and the record does not otherwise suggest, any additional existing evidence that is necessary for a fair adjudication of this claim that has not been obtained and that is obtainable.  He has received all essential notice and has had a meaningful opportunity to participate effectively in the development of this claim.  See Conway v. Principi, 353 F.3d 1369   (Fed. Cir., 2004).  VA's duties to notify and assist him with this appeal have been satisfied.

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that the provisions of 38 C.F.R. § 3.103(c) (2)  (2015) require that the hearing officer who chairs a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues, and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the notice requirements under Bryant were effectively satisfied during the November 2015 Board hearing.  Notably, VLJ elicited testimony regarding as to the symptoms of peripheral neuropathy of the lower extremities, as relevant here.  It was clear during the hearing that the Veteran had a full understanding of this issue on appeal.  VA has complied with the duties set forth in 38 C.F.R. § 3.103 (c)(2)  and that the Board can adjudicate the claims based on the current record.  The Veteran has not asserted that VA failed to comply with the provisions of 38 C.F.R. § 3.103(c)(2) nor identified any prejudice in the conduct of the hearing.


II.  Pertinent Laws and Regulations Governing Increased Rating Claims

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (rating schedule), found in 38 C.F.R. Part 4. 
	
Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disability.  38 U.S.C.A. § 1155 (West 2014).  Evaluation of a service-connected disability requires a review of the Veteran's entire medical history regarding that disability.  38 C.F.R. §§ 4.1, 4.2 (2015); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  See 38 C.F.R. § 4.3.  If there is a question as to which rating to apply to the Veteran's disability, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. §§ 4.7 (2015). 

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," whether it is an initial rating case or not.  Fenderson v. West, 12 Vet. App. 119, 126-27   (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).


Peripheral Neuropathy of the Right and Left Lower Extremities Prior to June 16, 2011

Prior to June 16, 2011, the RO assigned separate 10 percent ratings for the Veteran's peripheral neuropathy in the right and left under DC 8620 which provides ratings for neuritis of the sciatic nerve.  Incomplete paralysis of the sciatic nerve is rated under DC 8520, and neuralgia of the sciatic nerve is rated under DC 8720.  
DC 8620 provides that mild incomplete neuritis is rated 10 percent disabling; moderate incomplete neuritis is rated 20 percent disabling; moderately severe incomplete neuritis is rated 40 percent disabling; and severe incomplete neuritis, with marked muscular atrophy, is rated 60 percent disabling.  Complete neuritis of the sciatic nerve, the foot dangles and drops, no active movement possible of muscles below the knee, flexion of knee weakened or (very rarely) lost, is rated 80 percent disabling.  38 C.F.R. § 4.124a.

38 C.F.R. § 4.123  provides that neuritis, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to severe, incomplete, paralysis.  The maximum rating which may be assigned for neuritis not characterized by organic changes referred to in this section will be that for moderate, or with sciatic nerve involvement, for moderately severe, incomplete paralysis.  38 C.F.R. § 4.123.

The term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration. When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree. Id.  

The words "slight," "moderate," and "severe" as used in the various diagnostic codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6. 

Here, in conjunction with the Veteran's VA compensation examination for diabetes which was provided to him in November 2010, his lower extremities were evaluated for related neurologic impairment.  In this regard, he reported numbness, pain and tingling in both feet.  Sensory examination of the right and left lower extremities revealed deceased vibration, pain to pinprick and light touch of the right and left feet.  Position sense was normal in both lower extremities.  Dysesthesias was not present.  Motor examination in the lower extremities was normal.  Muscle tone was normal, and muscle atrophy was not present.  Reflexes were normal with the exception of ankle jerk which was absent in the right leg and hypoactive in the left.  The examiner diagnosed peripheral neuropathy of the right and left feet secondary to diabetes mellitus.    Based in large part on this evidence, the Board awarded service connection and assigned separate 10 percent ratings for peripheral neuropathy of each lower extremity prior to June 16, 2011.

On review of all evidence, the Board finds that the criteria for separate 20 percent ratings for peripheral neuropathy in the right and left lower extremities are approximated prior to June 16, 2011.   In this regard, the November 2010 VA findings include sensory impairment in the lower extremities in terms of deceased vibration, decreased pain to pinprick , and decreased light touch of the right and left feet, as well as an absent right ankle jerk and a hypoactive left ankle jerk.  Although the November 2010 VA examiner was not asked to assess the Veteran's disability in terms of whether his neurological impairment was mild, moderate, or severe, the Board observes that the Veteran's clinical findings in November 2010 are very similar to those demonstrated in December 2011, just 13 months later.  In this regard, during both examinations, there were sensory disturbances as well as impaired reflexes.  As the December 2011 VA examiner assessed the Veteran's neurologic impairment in the lower extremities as moderate in nature, the Board finds no reason to not apply the same assessment to the very similar clinical findings demonstrated in November 2010.  Thus, with resolution of any doubt in the Veteran's favor, the Board assigns separate 20 percent ratings for peripheral neuropathy of the right and left lower extremities for the rating period on appeal prior to June 16, 2011, thus from the beginning of the claim.  The issues of entitlement to separate ratings higher than 20 percent are addressed in the remand portion of the decision.  


Extraschedular Consideration

In exceptional cases, an extraschedular rating may be provided. 38 C.F.R. § 3.321. The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009). 

The evidence in this case does not show such an exceptional disability picture that the available schedular ratings for the service-connected peripheral neuropathy in the lower extremities are inadequate.  A comparison between the level of severity and symptomatology of the Veteran's assigned ratings, with the established criteria found in the rating schedule shows that the rating criteria reasonably describe the Veteran's disability levels and symptomatology.  As shown above, the symptoms of the Veteran's neuropathy in the each lower extremity (to include sensory disturbances, pain, dysesthesia, and impaired reflexes) is contemplated by the rating schedule.  38 C.F.R. § 4.124a, DC 8620 (2015).

Accordingly, the rating criteria contemplate the Veteran's service-connected peripheral neuropathy of the right and left lower extremities prior to June 16, 2011.   There is no evidence in the record or allegation of symptoms of and/or impairment due to this disability not encompassed by the criteria for the schedular ratings assigned prior to June 16, 2011.  Referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is therefore not warranted.

Under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disability experienced. However, in this case, after applying the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there is no additional service-connected disability that have not been attributed to a specific service-connected condition. Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

III.  Petition to Reopen Previously Denied Service Connection Claim 

The Veteran seeks to reopen a previously denied service connection claim for memory loss.  

Rating decisions are final and binding based on evidence on file at the time the claimant is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority.  38 C.F.R. § 3.104(a).  The claimant has one year from notification of a RO decision to initiate an appeal by filing a notice of disagreement with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C.A. §7105; 38 C.F.R. §§ 3.160, 20.201, 20.302 (2015). 

To reopen a claim, new and material evidence must be presented or secured.  38 U.S.C.A. § 5108 (West 2014).  "The Board does not have jurisdiction to consider [the previously adjudicated claim] unless new and material evidence is presented, and before the Board may reopen such a claim, it must so find."  Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).  The Board is neither required nor permitted to analyze the merits of a previously-disallowed claim if new and material evidence is not presented or secured. Butler v. Brown, 9 Vet. App. 167, 171 (1996).  When determining whether a claim should be reopened, the credibility of the newly- submitted evidence is presumed.  See Justus v. Principi, 3 Vet. App. 510 (1992).

In this case, a December 2008 rating decision denied service connection for memory loss, claimed as secondary to service-connected diabetes mellitus.  The Veteran did not appeal this rating decision and it therefore became final.

The Veteran sought to reopen his memory loss claim in June 2011.  The RO, in its May 2012 rating decision, declined to reopen the claim and this appeal ensued.  

The evidence received the final December 2008 rating decision includes additional statements from the Veteran, a hearing transcript, and post-service medical evidence.  Notably, according to a November 2011 Report of General Information the Veteran now asserts that his current memory loss is either related to drug use during service while on "R&R" or his psychiatric disorder (not currently service connected, but on appeal and addressed in separate decision).  The credibility of the newly received evidence, although not its weight, is presumed for the narrow purpose of determining whether sufficient evidence has been received to reopen the previously disallowed claim for service connection.  See Justus, supra.  Presuming credible the Veteran's current statements that his memory loss is related to directly to service and/or to his psychiatric disorder which he believes is also related to service, such evidence constitutes new and material evidence.  Accordingly, the claim of entitlement to service connection for memory loss will be reopened.

ORDER

From the beginning of the claim, a 20 percent rating for peripheral neuropathy of the right lower extremity is granted, subject to the laws and regulations governing monetary benefits. 

From the beginning of the claim, a 20 percent rating for peripheral neuropathy of the left lower extremity is granted, subject to the laws and regulations governing monetary benefits. 

New and material has been received to reopen a service connection claim for memory loss; to this extent only, the appeal is granted.


REMAND

Prior to final appellate consideration of the remaining claims, additional evidentiary development is necessary.

Updated VA examinations are need to determine the current severity of the Veteran's service-connected diabetes, peripheral neuropathy of the upper and lower extremities, diabetic retinopathy, and ischemic heart disease, as he testified during his November 2015 hearing as to worsening disabilities since last examined.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see also VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).  

In addition, as determined above, the Board reopened the previously denied service connection claim for memory loss.  In light of the lay and medical evidence of record, a VA examination is necessary to determine whether any currently diagnosed disability manifested by memory loss is etiologically related to service or a service-connected disability. 

The Veteran asserts that he became too disabled to work in 1980 on account of his service connected diabetes and its complications.  See TDIU applications received in August and October 2012.  The Board recognizes that the ultimate question of whether a Veteran is capable of substantial gainful employment is not a medical one; rather, that determination is for the adjudicator, see 38 C.F.R. § 4.16(a); Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013).  Thus, to help resolve the issue of unemployability due to service-connected disability, the Veteran should be afforded VA Social and Industrial Survey that provides a full description of the effects of his service-connected disabilities on his ordinary activities, to include his employability.  Moreover, the requested VA examinations may potentially affect the outcome of the Veteran's TDIU claim.  

Lastly, the Board notes that the findings from the requested examinations for diabetic retinopathy and neuropathy of the lower extremities may potentially affect the outcome of the automotive assistance and adaptive equipment claim.  Accordingly, the automotive assistance and adaptive equipment claim is deferred pending completion of the requested examinations.  

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain and associate with the claims file any outstanding VA medical evidence, to include from the Lewiston Clinic.

2.  Then, schedule the Veteran for VA examinations to determine the current nature and etiology of any current disability manifested by memory loss.  The entire claims file must be provided to the examiner for review.  All necessary tests and studies should be accomplished and all clinical findings reported in detail.

After examining the Veteran and reviewing his claims file, the examiner is asked to:

(a).  Indicate any disability manifested by memory loss currently shown, to include dementia.  Reconcile the diagnosis with all evidence, to include the relevant May 2016 VA Neuropsychology findings.

(b).  For any disability manifested by memory loss currently shown, determine whether it had its onset during service or is otherwise related to it.   

**In doing so, please address the Veteran's contention that his memory loss is related to claimed drug use during service  and/or to his current psychiatric disability to include "Other Specified Trauma and Stress Related Disorder" diagnosed during the May 2016 VA Neuropsychology examination), as well as any lay reports of continuing symptoms since service discharge.

(c).  Also, for any disability manifested by memory loss currently shown, determine whether it is proximately due to, OR AGGRAVATED BY a service-connected disability.  

3.  Then, schedule the Veteran for VA examinations to determine the current severity of his service-connected diabetes mellitus, peripheral neuropathy of the upper and lower extremities, and diabetic retinopathy.   The entire claims file must be provided to the examiner for review.  All necessary tests and studies should be accomplished and all clinical findings reported in detail. 

After examining the Veteran and reviewing his claims file, the examiner should respond to the following:

(a).  Report all manifestations of the Veteran's diabetes mellitus, including whether he requires insulin (including the manner administered and frequency), a restricted diet, and regulation of activities; whether he has episodes of ketoacidosis or hypoglycemic reactions requiring hospitalizations and the frequency of those hospitalizations on an annualized basis if required; whether he visits a diabetic care provider and if so, the frequency; and whether he has progressive loss of weight and strength. 

(b).  Report all current diabetic-related disabilities, not limited to but to include, service connected peripheral neuropathy of the upper and lower extremities and diabetic retinopathy, and comment on the severity of each.

When responding, ensure that the following questions are specifically answered: 

i.  As to the peripheral neuropathy of the upper AND lower extremities, indicate whether mild, moderate, moderately severe, or severe incomplete paralysis is currently demonstrated in the affected nerves.

ii.  As to the diabetic retinopathy, all appropriate diagnostic testing should be performed to determine visual acuity and field of vision of both eyes (corrected and uncorrected).  A Goldman chart must be completed in conjunction with this examination and associated with the claims file in accordance with 38 C.F.R. § 4.77.

iii.  Determine whether the Veteran's service-connected diabetes mellitus, peripheral neuropathy of the upper and lower extremities, and diabetic retinopathy, either singularly or in the aggregate, cause any functional impairment that may affect his ability to function and perform tasks in a work or work like setting. 

THE EXAMINER IS ADVISED that he or she must provide an explanation for any conclusions reached. 

4.  Provide the Veteran with a VA examination to determine the current severity of his service-connected ischemic heart disease.  The entire claims file must be provided to the examiner for review.  All necessary tests and studies should be accomplished and all clinical findings reported in detail. 

After examining the Veteran and reviewing his claims file, the examiner should respond to the following:

(a).  Report in detail all signs and symptoms necessary for rating the Veteran's ischemic heart disease, including METs and ejection fraction testing, the presence of any episodes of acute or chronic congestive heart failure in the past year, any left ventricular dysfunction, and any other information necessary for rating the condition under 38 C.F.R. § 4.104, Diagnostic Code 7005 (2015).

(b).  Determine whether the Veteran's service-connected ischemic heart disease causes any functional impairment that may affect his ability to function and perform tasks in a work or work like setting. 

THE EXAMINER IS ADVISED that he or she must provide an explanation for any conclusions reached. 

5.  Thereafter, provide the Veteran with a Social Industrial Survey and obtain an opinion on his employability, and the effect of his service-connected disabilities on obtaining and maintaining employment.   Please send the claims folder to the VA Social Industrial surveyor for review in conjunction with the exam.

The VA Social Industrial surveyor is requested to review the claims file, to include the Veteran's TDIU applications received in August and October 2012, and then: 

(a).  Describe the Veteran's employment history. 

(b).  Provide a full description of the effects, to include all associated limitations, of the Veteran's service-connected disabilities (diabetes, peripheral neuropathy of the upper and lower extremities, diabetic retinopathy with cataracts, and ischemic heart disease) on his daily activities, to include his employability, taking into consideration his level of education, any special training, and previous work experience, but not his age or any impairment caused by nonservice-connected disabilities. 

(c).  If the surveyor determines that the Veteran is not prevented from engaging in sedentary work, please offer a description of the TYPES OF SEDENTARY WORK the Veteran may engage in.

All opinions expressed should be accompanied by supporting rationale.

6.  Finally, readjudicate the service connection claim for memory loss; the increased rating claims for diabetes, peripheral neuropathy of the upper extremities; peripheral neuropathy of the lower extremities, diabetic retinopathy, and ischemic heart disease; and claims of entitlement to automotive assistance and adaptive equipment and a TDIU on appeal.  

**The Board notes that the issue of entitlement to service connection for an acquired psychiatric disability, to include dementia, is addressed in a separate Board remand.

If any claim is not granted, send the Veteran and his attorney an SSOC and give them an opportunity to submit additional evidence and/or argument in response before returning this case to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

